Citation Nr: 0838574	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO. 07-17 232	)	DATE
	)	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. He had service in the Republic of Vietnam from 
February 1969 to January 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the RO. 


FINDINGS OF FACT

1. Bilateral sensorineural hearing loss disability was first 
manifested many years after service, and there is no 
competent evidence of record that it is in any way related to 
service.

2. Tinnitus was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service.


CONCLUSIONS OF LAW

1. Bilateral senosorineural hearing loss disability is not 
the result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

2. Tinnitus is not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for hearing loss 
disability and tinnitus. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. After reviewing the record, the Board 
finds that VA has met that duty.

The RO received the veteran's claims for service connection 
in April 2006, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. Following the receipt of that application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. VA then fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim. 

After notice was provided to the veteran, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim. He was provided the opportunity to present 
pertinent evidence and testimony; however, he reported that 
he had no further information or evidence to submit in 
support of his claim. In sum, there is no evidence of any VA 
error in notifying or assisting the veteran that reasonably 
affects the fairness of this adjudication. Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The veteran contends that his hearing loss disability and 
tinnitus are primarily the result of noise exposure during 
his service in the Republic of Vietnam. He reports that he 
has had no significant noise exposure since that time and, 
therefore, maintains that service connection for hearing loss 
disability is warranted.
After reviewing the record, however, the Board finds that the 
veteran's hearing loss disability and tinnitus were first 
manifested many years after service. There is no competent 
evidence of record showing a nexus to service, either through 
continuity of symptomatology or competent medical opinion; 
and therefore, service connection is not warranted. 
Accordingly, the appeal is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110. As a general matter, there must be 
evidence of (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service. See Cuevas v. Principi, 
3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. 38 C.F.R. § 3.303(b). When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For certain disabilities, such as sensorineural hearing loss, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service. 38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. Although the veteran 
is entitled to consideration under the law and regulations 
governing presumptive service connection, it must be 
emphasized that the failure to meet those requirements does 
not preclude him from showing a direct link between the 
claimed disabilities and service. Combee v. Brown. 34 F.3d 
1039, 1042 (Fed. Cir. 1994). 

During service, the veteran served in an engineer unit as a 
blaster. Although such service would undoubtedly involve 
acoustic trauma, his service medical records are negative for 
any complaints or clinical findings of tinnitus or hearing 
loss disability as defined by VA. Such disabilities were not 
manifested until November 2006, when bilateral sensorineural 
hearing loss disability and tinnitus were demonstrated during 
a VA audiologic examination. Despite the current diagnoses, 
there is no competent evidence of record that either of those 
disabilities is in any way related to service. Not only are 
the veteran's service medical records negative in that 
regard, there is no evidence of continuing symptomatology 
during the 35 years between the time of the veteran's 
discharge from service and November 2006. See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service). Moreover, the November 2006 VA examiner noted 
that during the veteran's service separation examination, his 
hearing acuity was within normal limits, and that tinnitus 
was not reported in the veteran's claims folder until 
"recently". Therefore, the VA examiner concluded that his 
hearing loss disability and tinnitus were unrelated to 
service.

The only reports to the contrary come from the veteran. 
However, as a layman, he is only qualified to report on 
matters which are capable of lay observation. He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection for 
hearing loss disability or for tinnitus. Absent such 
evidence, service connection is not warranted. Accordingly, 
the appeal is denied. 

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


